12-993
    Weng v. Holder
                                                                                 BIA
                                                                      Balasquide, IJ
                                                                        A089 915 661
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 21st day of October, two thousand thirteen.

    PRESENT:
             PETER W. HALL,
             DENNY CHIN,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _______________________________________

    JIA CHAO WENG,
             Petitioner,

                     v.                                    12-993
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Farah Loftus, Century City,
                                  California.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; John S. Hogan, Senior
                                  Litigation Counsel; David H.
                                  Wetmore, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Jia Chao Weng, a native and citizen of the People’s
Republic of China, seeks review of a February 27, 2012,
decision of the BIA affirming the September 2, 2010,
decision of Immigration Judge (“IJ”) Javier E. Balasquide,
which denied his application for asylum, withholding of
removal, and relief under the Convention Against Torture
(“CAT”). In re Jia Chao Weng, No. A089 915 661 (B.I.A. Feb.
27, 2012), aff’g No. A089 915 661 (Immig. Ct. N.Y. City
Sept. 2, 2010). We assume the parties’ familiarity with the
underlying facts and procedural history in this case.

     Under the circumstances of this case, we have reviewed
the decision of the IJ as supplemented and modified by the
BIA. See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.
2005); Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,
522 (2d Cir. 2005). The applicable standards of review are
well-established. See 8 U.S.C. § 1252(b)(4)(B); see also
Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

     For applications such as Weng’s, governed by the
amendments made to the Immigration and Nationality Act by
the REAL ID Act of 2005, the agency may, considering the
totality of the circumstances, base a credibility finding on
the applicant’s “demeanor, candor, or responsiveness,” the
plausibility of his account, and inconsistencies in his
statements, without regard to whether they go “to the heart
of the applicant’s claim.” See 8 U.S.C.
§ 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,
167 (2d Cir. 2008) (per curiam). We will “defer . . . to an
IJ’s credibility determination unless, from the totality of
the circumstances, it is plain that no reasonable fact-
finder could make” such a ruling. Xiu Xia Lin, 534 F.3d at
167. Here, the IJ reasonably based his adverse credibility
determination on inconsistencies between Weng’s testimony
and both the testimony of his friend and his documentary
evidence, including the following: (1) Weng’s testimony that
he arrived at church prior to his friend, though his friend
testified that Weng arrived second; (2) Weng’s testimony
that his church service started fifteen minutes later than
the time to which his friend testified; and (3) Weng’s
testimony that he visited the doctor on March 25, 2008, due

                             2
to vomiting caused by a cold, though his medical records
reflect that he visited the doctor on March 27, 2008, for
vomiting resulting from contaminated food. See 8 U.S.C.
§§ 1158(b)(1)(B)(iii), 1231(b)(3)(C); Xiu Xia Lin, 534 F.3d
at 167 (providing that an IJ may support an adverse
credibility determination with “any inconsistency or
omission”). Moreover, the IJ reasonably rejected Weng’s
explanations for these inconsistencies, specifically that he
was nervous and forgot minor details, because they did not
explain how he gave detailed yet contradictory testimony.
See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

     Given these inconsistencies which call into question
Weng’s documentary evidence and his practice of
Christianity, the totality of the circumstances supports the
agency’s adverse credibility determination. See 8 U.S.C.
§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167. Because
the only evidence of a threat to Weng’s life or freedom, or
that he was likely to be tortured, depended upon his
credibility, the adverse credibility determination in this
case necessarily precludes success on his claims for asylum,
withholding of removal, and CAT relief. See Paul v.
Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

     For the foregoing reasons, the petition for review is
DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3